Case 18-22063-GLT           Doc 34     Filed 11/05/18 Entered 11/05/18 17:42:22                 Desc Main
                                       Document     Page 1 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           : Bankruptcy No. 18-22063-GLT
                                                 :
DONALD J. ROMERO                                 : Chapter 7
                                                 :
                            Debtor               :
                                                 :
   Natalie Lutz Cardiello, Trustee               :
                                                 :
          Movant                                 :
                                                 :
     v.                                          :
                                                 :
   United States of America, Internal            :
   Revenue Service; Commonwealth of              :
   Pennsylvania, Department of Revenue;          :
   County of Allegheny; City of Pittsburgh;      :
   City of Pittsburgh School District;           :
   Pittsburgh Water and Sewer Authority;         :
   Jordan Tax Service and Citibank, N.A.         :
                                                 :
           Respondents                           :


               MOTION TO SELL REAL ESTATE FREE AND CLEAR
  OF THIRD PARTY INTERESTS, LIENS, CLAIMS, CHARGES AND/OR ENCUMBRANCES

        AND NOW COMES Natalie Lutz Cardiello, Trustee, by and through her attorney, Natalie Lutz
Cardiello, Esquire, and files this Motion to Sell Real Estate Free and Clear of Third Party Interests, Liens,
Claims, Charges and/or Encumbrances, and respectfully represents as follows:
          1. Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on May 22, 2018.
          2. Natalie Lutz Cardiello was duly appointed and qualified as Trustee and has been so serving.
       3. Debtor is the owner of real property located at 7301 Butler Street, Pittsburgh, PA (Deed Book
Volume 11833, Page 256; Tax ID No: 0121-G-00052-0000-00) (“Real Property”). No person other than
the Debtor has an ownership interest in the Real Property, and no exemption in the property has been
claimed by the Debtor.

       4. This Court has jurisdiction pursuant to 28 U.S.C. §1334, and this is a core proceeding within
the meaning of 28 U.S.C. §157.

        5. Respondent, United States of America, Internal Revenue Service (“Internal Revenue
Service”), is a governmental entity. The Internal Revenue Service holds no known liens against the Real
Property.

        6. Respondent, Commonwealth of Pennsylvania, Department of Revenue (“Department of
Revenue”), is a governmental entity. The Department of Revenue holds no known liens against the Real
Property.
Case 18-22063-GLT          Doc 34      Filed 11/05/18 Entered 11/05/18 17:42:22                  Desc Main
                                       Document     Page 2 of 4


         7. Respondent, County of Allegheny (“Allegheny County”), is a governmental entity. The
County of Allegheny holds no known liens against the Real Property other than current and/or past due
real estate taxes due with respect to the Real Property.

        8. Respondent, City of Pittsburgh, is a governmental entity. The City of Pittsburgh holds no
known liens against the Real Property other than current and/or past due real estate taxes due with respect
to the Real Property.

         9. Respondent, Jordan Tax Service, is a tax collection agency. Jordan Tax Service holds no
known liens against the Real Property other than as agent for the collection of current and/or past due real
estate taxes due with respect to the Real Property.

        10. Respondent, City of Pittsburgh School District, is a governmental entity. The City of
Pittsburgh School District holds no known liens against the Real Property other than current and/or past
due real estate taxes due with respect to the Real Property.

      11. Respondent, Pittsburgh Water and Sewage Authority (“PWSA”), is a governmental authority.
The PWSA holds a statutory lien against the Real Property for unpaid water and sewage fees.

        12. Respondent, Citibank, NA (“Citibank”), is a national banking association with a judgment
lien against the Real Property.

        13. Based on a lien search performed by the Trustee, the liens and encumbrances against the
Estate’s interest in and to the said Real Property in the order of their priorities are as follows, to wit:
              (a) Current and past due taxes due to Allegheny County, the City of Pittsburgh, the City of
        Pittsburgh School District, and Jordan Tax Service (as agent).
             (b) A statutory lien for unpaid water and sewage fees in favor of PWSA.
              (c) A judgment in favor of Citibank, NA in the amount of $5,404.45 (plus costs) recorded
        in the Court of Common Pleas of Allegheny County, Pennsylvania, at No. AR-15-249.
         14. The scheduling of a party herein as a lien holder and/or interest holder, including but not
limited to being scheduled as the holder of a lien, statutory, judicial or consensual, is without prejudice to
the rights of the Trustee/Estate, and/or any party in interest to challenge the validity, extent, and/or
priority thereof, and/or to challenge the claim as to the debt, and/or the amount alleged due and owing
thereon.

         15. The Trustee has received an offer to purchase the Real Property from 401 Center, LLC for a
sale price of $44,900. A copy of the Agreement of Sale is attached hereto as Exhibit “A”.

        16. To the best of the Trustee’s knowledge, information and belief, and based on the certification
contained in the “AS IS, WHERE IS” Addendum to Agreement of Sale signed by the proposed purchaser,
the proposed purchaser has no relationship with the Debtor.

        17. The Trustee believes that the value of the Real Property is approximately $44,900, based on a
market analysis prepared by her realtor.

        18. The Trustee believes and therefore avers that the best interests of this Estate and its creditors
will be served by this Court, pursuant to 11 U.S.C. §363(b), authorizing the sale of said Real Property,
free and clear of all third party interests, liens, claims, charges and/or encumbrances against the same,
specifically including but not limited to all liens and/or encumbrances, including but not limited to those
Case 18-22063-GLT          Doc 34      Filed 11/05/18 Entered 11/05/18 17:42:22                  Desc Main
                                       Document     Page 3 of 4


of all parties named as Respondents hereto, including but not limited to the statutory, mortgage, and/or
judicial liens of the Respondents hereto as set forth above, excepting only those rights of way, easements
and restrictions of record or as are apparent from an inspection of the Real Property.

         19. The Real Property will be sold free and clear of all liens and/or encumbrances (judicial,
statutory and consensual), security interests, claims, charges and interests, including ownership interests,
all of which shall be divested from the Real Property, excepting only easements and rights of way, as well
as restrictions, exceptions, reservations, and covenants of record and/or as an inspection of the Real
Property would disclose.

        20. The sale of the Real Property shall be a sale of the Real Property in “AS IS”, “WHERE IS”
condition, without representations or warranties of any kind whatsoever, and the participation of the
purchaser in the sale process shall constitute an agreement and representation that the purchaser has
inspected the Real Property, and is purchasing the same solely on the basis of such inspections, and not as
the result of any representation of any kind whatsoever by the Estate/debtor, or its/his/her agents, except
as otherwise set forth herein.

         21. To assure that the sale is a sale for the market value of the Real Property, higher and/or better
offers for said realty will be accepted at the time of hearing on the sale of said realty (said higher offers
being made in increments of $500.00), pursuant to §363(b), and the sale to the maker of the highest and
best offer should be approved, authorized and confirmed.

        22. The Trustee believes and therefore avers that the aforesaid method of sale is fair and
reasonable, and in the best interest of this Estate, and that a higher and better price would not be obtained
through continued marketing of the Real Property.

         23. In order to bid at the sale hearing, a prospective bidder must place a deposit of $5,000 in
escrow with the Trustee and provide evidence of his or her ability to pay the balance of the purchase price
at the time of closing, either in the form of a letter from a bank indicating that the proposed purchaser has
the required funds on hand, a mortgage commitment letter, or similar documentation acceptable to the
Trustee. Such deposit and documentation are due no later than (3) business days prior to the day of the
sale hearing. Closing shall occur on or before ten days from the date the Order of Sale becomes final,
TIME BEING OF THE ESSENCE, with all such payments to be via certified check, cashier’s check, or
such other forms of assured and guaranteed payment as may be acceptable to the Trustee’s counsel.
Possession shall be delivered at closing.

        24. In the event of the failure of the purchaser to remit payment in full within the required time
frame, (or such extensions, not to exceed 30 days as the Trustee, in her sole and exclusive discretion, may
accord to the purchaser) the Trustee may, at her option, declare a default, retain the deposit for the benefit
of the Estate, and resell the Real Property, in which case the purchaser shall be liable for any deficiency,
unless such inability to close is the result of the inability of the Trustee/Estate to have complied with the
terms of the sale confirmation Order. The Trustee is hereby authorized (but not required) to sell the Real
Property to the next highest bidder, and so on, in order to liquidate the Real Property for the benefit of the
Estate.

        25. Title shall be conveyed by Trustee’s Special Warranty Deed, and the Trustee is, pursuant to
§363(b), specifically accorded the authority to convey the Real Property described above, together with
related rights of way and easements, under and subject to the existing rights of way, restrictions and
easements, if any, as appear of record or as may be apparent from an inspection of the Real Property.
Case 18-22063-GLT            Doc 34      Filed 11/05/18 Entered 11/05/18 17:42:22                   Desc Main
                                         Document     Page 4 of 4


         26. The purchaser shall be deemed to have released any and all claims he/she/they may have
against the Trustee/Estate, or any of them, or that he/she/they may hereafter acquire against them, or
either of them, known and/or unknown, under federal and/or state law, for any environmental liability or
claim, including but not limited to “CERCLA” or any similar statutes arising out of conditions in, on, or
about the Real Property so purchased.

        27. The Trustee has not given nor been given any consideration for her agreement hereto except
as herein set forth.

          28. Real estate taxes shall be pro-rated on a fiscal year basis, between the purchaser and the
Estate.

          29. Real estate transfer taxes, if any, shall be pro-rated between the parties equally.

          30. The proceeds of sale of the Real Property shall be used as follows, to wit:

                  (a) to pay the costs of sale, specifically including but not limited to advertising,
          printing, mailing and notice fees;

                   (b) to pay any other such costs as may be properly incurred, if any, customary closing
          expenses, including sales commissions, and other such items as provided for in the motion or to
          effect said sale, and any real estate taxes, penalties, interest and costs for prior years as remain
          unpaid, as well as such amounts (if any) as may be due and owing upon statutory liens for
          water and/or sewage charges assessed by municipal authorities providing such services to said
          Real Property;

                   (c) to pay the Trustee’s fees and Trustee’s counsel fees (which fees shall be reserved
          for but not paid out until such fees are approved by the Court for payment after motion duly
          filed seeking such approval and authorization for payment);

                  (d) to pay lien holders, if any, in the order of their priority, to the extent that the
          claim(s) are not disputed, and to the extent, if any, that a claim is disputed, the funds shall be
          retained pending further Order of Court; and

                  (e) to pay the Debtor the amount of the claimed exemption in the amount of $24,322.

All remaining funds shall be held by the Trustee pending further Order of this Court.

        WHEREFORE, the Trustee prays this Honorable Court enter an Order authorizing this sale on the
terms and conditions stated herein, and grant such other and further relief as it deems just and proper.
          Dated: November 5, 2018                         Respectfully submitted,

                                                          /s/Natalie Lutz Cardiello
                                                          Natalie Lutz Cardiello, Esquire
                                                          PA ID# 51296
                                                          107 Huron Drive
                                                          Carnegie, PA 15106
                                                          ncardiello@comcast.net
                                                          (412) 276-4043
